       Case 5:18-cv-00555-XR Document 454 Filed 07/21/21 Page 1 of 11




            I N T H E UNIT E D S T AT E S D IS T RI C T C O UR T F O R
                   T H E W E ST E R N DI S T RI C T OF T E XA S
                         S A N A NT O NIO DI V IS I O N

 H O L C O MB E , et. al,                        NO . 5 :1 8 - C V -0 05 55 - XR
                                                    (consolidated cases)
 Plaintiffs

 vs.

 UNI T E D ST A T ES O F
 A ME R I C A ,

 Defendant



                            JOINT STATUS UPDATE

       The Parties have conferred per the Court’s Order, ECF No. 452, and

request the Court proceed with the damages portion of the trial.


 1.      Estimate of trial length

       Plaintiffs request the Court allocate no more than 4 weeks to the trial of

this matter.

       The Government is amenable to an agreed-upon global time limit with

the Parties to be granted equal time, but is not able to make a specific

request to this Court until additional stipulations are reached which will

clarify and narrow the issues for trial. The Government has proposed to

Plaintiff executing the damages phase of this case in five “mini-trials” which

would consist of family units on the grounds that these divisions are inherent

in this case, would prevent unnecessary duplication, and provide both Parties
with the requisite time to prepare for each set of Plaintiffs.


                                       Page 1 of 11
      Case 5:18-cv-00555-XR Document 454 Filed 07/21/21 Page 2 of 11




      Plaintiffs have not accepted this proposal and maintain their statement

above. Because both parties have attempted to utilize similar experts across

families when able, Plaintiffs believe that the mini-trial approach would

require duplicate testimony, would increase costs of witnesses, staff, and the

technology teams necessary to run the trials, and would unnecessarily

prolong the damages trial.


 2.     Trial Start Date

      The Government requests trial should not start earlier than 60 days
after the filing of this Joint Status Update. The Government notes that 60

days from the filing of this Joint Status Update will fall immediately

after/during the Jewish holidays, which will affect some of the Government’s

trial team. As such, the Government proposes a start date no earlier than

October 4, 2021.

      Plaintiffs do not agree to any time limits on when the trial would start

and defer to the Court’s schedule. Plaintiffs would prefer to start the trial as

soon as the Court’s schedule would allow and would be available to do so.


 3.     Parties’ Agreements

      The Parties stipulate to the following:

      1.    The Parties will offer into evidence without objection as to
            admissibility the following Plaintiffs’ expert reports related
            to damages, provided that they were timely designated and
            produced in accordance with the scheduling order and/or by
            the agreement of the parties and the propounding expert is
            available to testify at trial, if called (even if not actually
            called to trial by either party):

                a. Angel Roman, M.D.



                                      Page 2 of 11
Case 5:18-cv-00555-XR Document 454 Filed 07/21/21 Page 3 of 11




        b. Carl Hubbard, Ph.D.

        c. Chester Gwin, M.D.

        d. Christopher B. Ticknor, M.D.

        e. Dan Bagwell, R.N.

        f. David Feltoon, Ph.D.

        g. David J. Altman, M.D.

        h. Gerald Casenave, Ph.D.

        i. Irmo Marini, Ph.D.

        j. Jacqueline Valencia Mendez

        k. Joann Murphey, Ph.D.

        l. Joe Gonzales, M.D.

        m. Kasi Bowles Howard, Psy.D.

        n. Katy Fowler Sutton, Psy.D.

        o. Keith Fairchild, Ph.D.

        p. Mary Kennington, Ph.D.

        q. Robert E. Todd, M.D.

        r. Sharmila Dissanaike, M.D.

        s. Steven Best, M.D.

2.   The Parties will offer into evidence without objection as to
     admissibility the following Defense expert reports related to
     damages, provided that they were timely designated and
     produced in accordance with the scheduling order and/or by
     the agreement of the parties and the propounding expert is
     available to testify at trial, if called (even if not actually
     called to trial by either party):

         a. Danielle Becker, M.D.


                               Page 3 of 11
Case 5:18-cv-00555-XR Document 454 Filed 07/21/21 Page 4 of 11




         b. Evan Appelbaum, M.D.

         c. Richard G. Bowman, M.D.

         d. William O. Brant, M.D.

         e. Jennifer Canter, M.D.

         f. Christopher Cooper, M.D.

         g. Michael J. Kosnett, M.D.

         h. Samuel M. Lundstrom, Ph.D.

         i. Amy MacKenzie, Ph.D.

         j. Benzel MacMaster, M.D.

         k. Brian P. Marx, Ph.D.

         l. Anthony Annunziata, Ph.D.

         m. Stephanie Larew, Ph.D.

         n. Nikki Frousakis, Ph.D.

         o. Kelly Harper, Ph.D.

         p. Daniel Lee, Ph.D.

         q. Alexandria Miller, Ph.D.

         r. Alora Rando, Ph.D.

         s. Kaitlyn Wellcome, Ph.D.

         t. Erika Wolf, Ph.D.

         u. Christopher Meyers

         v. John E. Scarborough, Ph.D.



                                Page 4 of 11
Case 5:18-cv-00555-XR Document 454 Filed 07/21/21 Page 5 of 11




          w. James A. Scott, M.D.

3.    The Parties are working towards limiting the number of live
      witnesses at trial and will provide the Court with a final list
      of live Plaintiffs, Plaintiffs and Defendant experts, and
      other witnesses. The Parties have proposed a deadline for
      this below.

4.    The Parties intend to enter a stipulation on past-medical
      costs incurred and are working towards finalizing those
      numbers.

5.    The Parties agree to offer into evidence without objection as
      to admissibility the medical and billing records of the
      Plaintiffs which were provided to or received by the
      Government prior to the submission of this Joint Status
      Update. The Parties further intend to enter into additional
      agreements regarding the reasonableness and medical
      necessity of these agreed-upon exhibits.

6.    The Parties have agreed to enter a stipulation concerning
      minimum amounts of economic damages such that the
      issues before the Court are narrowed to non-economic
      damages and any differences between the Parties position
      on economic damages.

7.    The Plaintiffs do not request an opening argument for
      damages but do request closing arguments. The
      Government requests both a brief opening statement and a
      closing argument.

8.    The Parties are open to reasonable time-limits for the
      presentation of evidence, provided time-limits are equal for
      both Parties. The Parties can provide a recommendation as
      to the time limit after the Parties have reached an
      agreement on the scope of stipulations and admission of
      deposition transcripts.

The Parties request the Court set the following deadlines:

1.    Twenty-one (21) days before the trial date, the Parties
      should file:


                                Page 5 of 11
Case 5:18-cv-00555-XR Document 454 Filed 07/21/21 Page 6 of 11




        a. their exhibit lists, including joint exhibits;

        b. their testifying witness lists, including designating
           which witnesses will be live and which will appear
           via Zoom;

        c. for witnesses not designated for live testimony, the
           parties are currently working towards an agreement
           on how this testimony shall be presented and shall
           file by this deadline once agreement is reached; and

        d. stipulations for the damages phase.

2.   Fourteen (14) days before the trial date, after meeting and
     conferring, the Parties should file:

        a. objections to exhibits; and

        b. objections and counter designations to deposition
           testimony.

3.   Seven (7) days before the trial date, the Parties shall file
     any replies and objections to counter designations of
     disposition testimony.

4.   Thirty (30) days after the conclusion of the trial, the Parties
     should file their proposed findings of fact and conclusions of
     law related to damages.

5.   Should the Government’s proposed “mini-trials” be
     accepted, these general deadlines would still apply before
     the commencement of the first trial, and/or the final trial in
     the case of the proposed findings of fact and conclusions of
     law and would cover all Plaintiffs.




                               Page 6 of 11
    Case 5:18-cv-00555-XR Document 454 Filed 07/21/21 Page 7 of 11




Respectfully Submitted,

                                           /s/ James Dingivan
                                           James Dingivan
                                           Assistant United States Attorney
                                           Western District of Texas
                                           Texas Bar No. 24094139
                                           601 NW Loop 410, Ste 600
                                           San Antonio, TX 78216
                                           Telephone: (210) 384-7372
                                           Facsimile: (210) 384-7312
                                           Email: James.Dingivan@usdoj.gov
                                           Attorney for the Defendant


/s/ Jamal K. Alsaffar                     /s/ Jason P. Steed
Jamal K. Alsaffar                         Jason P. Steed
JAlsaffar@nationaltriallaw.com            JSteed@kilpatricktownsend.com
Texas Bar No. 24027193                    Texas Bar No. 24070671
Tom Jacob                                 Kilpatrick Townsend & Stockton
TJacob@nationaltriallaw.com               LLP
Texas Bar No. 24069981                    2001 Ross Avenue, Suite 4400
Whitehurst, Harkness, Brees, Cheng,       Dallas, TX75201
Alsaffar & Higginbotham & Jacob           Office 214-922-7112
PLLC                                      Fax 214-853-5731
7500 Rialto Blvd, Bldg. Two, Ste 250      Counsel for Vidal, McNulty, and Wall
Austin, TX 78735
Office 512-476-4346
Fax 512-476-4400
Counsel for Vidal, McKenzie, Solis,
McNulty, and Wall




                                Page 7 of 11
   Case 5:18-cv-00555-XR Document 454 Filed 07/21/21 Page 8 of 11




/s/ April A. Strahan                       /s/ Daniel J.T. Sciano
April A. Strahan                           Daniel J.T. Sciano
april@ammonslaw.com                        DSciano@tsslawyers.com
Texas Bar No. 24056387                     Texas Bar No. 17881200
Robert E. Ammons                           Tinsman & Sciano
rob@ammonslaw.com                          10107 McAllister Freeway
Texas Bar No. 01159820                     San Antonio, TX 78216
The Ammons Law Firm                        Office 210-225-3121
3700 Montrose Blvd.                        Fax 210-225-6235
Houston, TX 77006                          Counsel for Amador
Office 866-523-1603
Fax 713-523-4159
Counsel for Holcombe, Ramsey, Curnow
& Macias

/s/ Daniel Barks                           /s/ Mark Collmer
Daniel D. Barks, pro hac vice              Mark W. Collmer
ddb@speiserkrause.com                      drcollmer@aol.com
Speiser Krause, P.C.                       Texas Bar No. 04626420
5555 Glenridge Connector, Suite 550        Collmer Law Group
Atlanta, GA 30342                          3700 Montrose, First Floor
Office 571-814-3344                        Houston, TX 77006
Fax 866-936-6382                           Office 713-337-4040
Counsel for Holcombe                       Counsel for Holcombe

/s/ Dennis Peery                           /s/ Tim Maloney
Dennis Charles Peery                       Tim Maloney
d.peery@tylerpeery.com                     Texas Bar No. 12887380
Texas Bar No. 15728750                     timmaloney@yahoo.com
R. Craig Bettis                            Paul E. Campolo
cbettis@tylerpeery.com                     pcampolo@maloneyandcampolo.com
Texas Bar No. 24040518                     Texas Bar No. 03730150
Tyler & Peery                              Maloney & Campolo, L.L.P.
5822 West IH 10                            926 S. Alamo
San Antonio, TX 78201                      San Antonio, TX 78205
Office 210-774-6445                        Office (210) 465-1523
Counsel for Uhl                            Counsel for Ramsey




                                 Page 8 of 11
   Case 5:18-cv-00555-XR Document 454 Filed 07/21/21 Page 9 of 11




/s/ George LeGrand                         /s/ Joseph M. Schreiber
George LeGrand                             Joseph M. Schreiber
tegrande@aol.com                           joe@lawdoneright.net
Texas Bar No. 12171450                     Texas Bar No. 24037449
Stanley Bernstein                          Erik A. Knockaert
Texas Bar No. 02225400                     erik@lawdoneright.net
LeGrand & Bernstein                        Texas Bar No. 24036921
2511 N. Saint Mary’s St.                   Schreiber | Knockaert, PLLC
San Antonio, Texas 78212                   701 N. Post Oak Rd., Suite 325
Office 210-733-9439                        Houston, TX 77024
Fax 510-735-3542                           Phone (281) 949-8904
Counsel for Wall & Solis                   Fax (281) 949-8914
                                           Counsel for Brown

/s/ Justin Demerath                        /s/ Jason Webster
Justin Demerath                            Jason Webster
jdemerath@808west.com                      jwebster@thewebsterlawfirm.com
Texas Bar No. 24034415                     Texas Bar No. 24033318
O’Hanlon, Demerath & Castillo              The Webster Law Firm
808 West Ave.                              6200 Savoy
Austin, TX 78701                           Suite 640
Office 512-494-9949                        Houston, TX 77036
    Counsel for Corrigan, Braden,              Counsel for Lookingbill
    Warden, Stevens, Pachal, McCain, &
    Poston

/s/ Brett Reynolds                         /s/ Marion M. Reilly
Brett T. Reynolds                          Marion M. Reilly
btreynolds@btrlaw.com                      Hilliard Munoz Gonzales, L.L.P.
Texas Bar No. 16795500                     719 S. Shoreline - Ste 500
Brett Reynolds & Associates, P.C.          Corpus Christi, TX 78401
1250 N.E. Loop 420, Suite 420              (361) 882-1612
San Antonio, TX 78219                      361/882-3015 (fax)
(210)805-9799                              marion@hmglawfirm.com
    Counsel for Workman, Colbath,              Counsel for McMahan
    Harris, and Moulton




                                 Page 9 of 11
  Case 5:18-cv-00555-XR Document 454 Filed 07/21/21 Page 10 of 11




/s/ Hugh Plummer                          /s/ Kelly W. Kelly
Hugh Plummer                              Kelly W. Kelly
Law Office of Thomas J. Henry             Anderson & Associates Law Firm
4715 Fredricksburg                        2600 SW Military Drive, Suite 118
San Antonio, TX 78229                     San Antonio, TX 78224
(210) 585-2151                            (210) 928-9999
(361) 985-0601 (fax)                      (210) 928-9118 (fax)
hplummer@tjhlaw.com                       kk.aalaw@yahoo.com
    Counsel for McMahan                       Counsel for Ward

/s/ Craig Carlson
Craig Carlson
ccarlson@carlsonattorneys.com
Philip Koelsch
pkoelsch@carlsonattorneys.com
Joe Craven
jcraven@carlsonattorneys.com
The Carlson Law Firm
100 E Central Texas Expy
Killeen, TX 76541
254-526-5688
    Counsel for Rios




                                Page 10 of 11
   Case 5:18-cv-00555-XR Document 454 Filed 07/21/21 Page 11 of 11




                   CERTIFICATE OF SERVICE

    By our signatures above, we certify that a copy of Joint Status Update

has been sent to the following on July 21, 2021 via the Court’s CM/ECF

notice system.



Paul D. Stern                         Clayton R. Diedrichs
Daniel P. Chung                       James F. Gilligan
Stephen E. Handler                    James Edward Dingivan
Jocelyn Krieger                       Jacquelyn M. Christilles
James G. Touhey, Jr.                  U.S. Attorney's Office
U.S. Department of Justice            Western District of Texas




                                   Page 11 of 11
